MacIntyre, J.
George Deraney was convicted of cheating and swindling, in the city court of Atlanta. His case was taken by certiorari to Eulton superior court. The certiorari was overruled', and he brought his case to this court.
As stated by the plaintiff in error in his brief, “the sole question for decision is whether or not the verdict of guilty was authorized by the evidence,” and they “insist that the verdict can not be legally upheld, for the reason that the evidence of the State’s own witnesses discloses the fact that they knew they were dealing with the defendant, and not with his father.” The evidence authorized the jury to find that by false representation the defendant obtained the Credit in the^name of his father and on the strength of his father’s rating, and the evidence supports the reasonable inferences that the defendant had followed this up by getting the goods when shipped to his father, and getting the bills when mailed to his father, and handling the matter himself to the extent of making partial payments on the goods, but not payments for all of the goods so fraudulently obtained. The mere fact that the persons alleged to have been defrauded accepted on account the partial payments in the nature of checks signed by the defendant in his or a trade-name, which checks were paid in due course, did not necessarily require the jury to find that the persons alleged to have been defrauded were not deceived by the false representations made by the defendant that he had authority to buy and open the account in the name of his father. The evidence authorized the verdict. Although the evidence of the witnesses for the State contained contradictions, there was no abuse of discretion *381in denying a new trial. Vandeviere v. State, 58 Ga. App. 18 (197 S. E. 338); Beecher v. State, 58 Ga. App. 18 (197 S. E. 329).

Judgment affirmed.


Broyles, G. J., and Guerry, J., concur.